DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/11/2022 has been entered.  Claims 1-20 remain pending with claims 16-20 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell US 5232187 (hereinafter O’Farrell) in view of Blais US 2006/0000180 (hereinafter Blais).

    PNG
    media_image1.png
    347
    539
    media_image1.png
    Greyscale

Re. Cl. 1, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) having a wedge-shaped lateral cross- section (see Fig. 3) comprising a generally triangular shape (see Fig. 3), a first roof contact side (22, Fig. 3), a second side (see flat side in in Fig. 1 where 14 points to) having a second width (see vertical dimension of the side shown in Fig. 1) and a longitudinally extending second length (see length extending left to right in Fig. 1) and comprises a flat first working surface (see Fig. 1, flat surfaces of the annotated second side), the first roof contact side and the second side tapering toward one another at a first predetermined acute angle (a) (see annotated figure 3), a third side (see Fig. 2, 18) having a third width (see Fig. 1, vertical dimension of 18) and a longitudinally extending third length (see Fig. 1, dimension which extends longitudinally from side 30 to other side 30) that define a second flat working surface (see Fig. 2, surface 18 is flat in all areas except where  opening 16 is), the first roof contact side and the third side tapering toward one another at a second predetermined acute angle (p) that is different than the first predetermined acute angle (a) (see annotated figure 3), the core member comprising a core material (see Fig. 1); and a cover layer (20, Fig. 1) comprising a cover material (soft sponge material, Col. 2 Lines 9-11), the cover layer disposed on and covering the first roof contact side (see Fig. 1), the cover material being substantially more compressible than the core material (Col. 2, Lines 9-11, durable strong material vs. soft sponge), the core member and cover layer comprising a first roofing support (see Fig. 1) configured for placement on a pitched roof with one of the first working surface or the second working surface facing upward and configured for a roofing worker to walk, stand, kneel, and sit on (see Fig. 1-3, the device is configured for placement on a pitched roof and due to the material make up of 14 (i.e. being strong durable material), it is configured to be stepped on, walked on, knelt on or sat on as desired).
Re. Cl. 7, O’Farrell discloses: the flat first working surface comprises a substantially horizontal second side platform configured to support a predetermined roofing load comprising a roofing worker or a roofing material when the first roof contact side is disposed on a first roof comprising a plurality of first predetermined roof pitches with the first predetermined acute angle (a) converging upslope, and the flat second working surface comprises a substantially horizontal third side platform configured to support the predetermined roofing load when the first roof contact side is disposed on a second roof comprising a plurality of second predetermined roof pitches with the second predetermined acute angle (3) converging upslope (see Fig. 1-3, due to the configuration having the different angles a and b, and flat surfaces, the device is configured to be used in the claimed intended use).
Re. Cl. 8, O’Farrell discloses: the first predetermined roof pitches range from 15/12 to 9/12 and the second predetermined roof pitches range from 13/12 to 7/12 (see Fig. 1-3, the device is configured to be used on roof surfaces having pitches within the claimed range by having the device placed on the roof surfaces with either side facing upslope).
Re. Cl. 1, O’Farrell does not disclose the longitudinally extending first and second lengths are greater than the second and third widths.  Blais discloses a roofing support system (Fig. 1) which has its longitudinally extending width (longitudinal dimension of 12s) greater than its width (distance between 16 and 18, Fig. 1) so that the support system creates a more secure base by spanning at least two roof trusses (Abstract, Lines 1-4 for example). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have its longitudinally extending length be greater than its width as disclosed by Blais since Blais states that such a modification enables the base to span two or more roof trusses thus providing a more secure mode of attachment to the roof (Paragraph 0019, Lines 1-3). 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and further in view of Kielland US 2009/01511039 (hereinafter Kieland).
Re. Cls. 2 and 4, O’Farrell is silent as to how the cover member and the core are joined and therefore does not disclose a joint comprising a selectively removable joint (Cl. 2) or the selectively removable joint comprises a fastener removably joining the core member and the cover member.  Kieland disclose a roof support system (Fig. 2) which includes a core member (11, Fig. 2) that is joined to a cover member (24a, Fig. 2) via a selectively removable joint (see 25, Fig. 2 Paragraph 0038, Lines 1-6) in the form of a fastener removably joining the core member and cover member (see 25, Fig. 2, Velcro fasteners).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the cover and core joined via the Velcro fastener of Kieland since Kieland states that such a modification enables for a replaceable pad that can be replaced with new pads when they become worn (Paragraph 0038, Lines 1-6 and 10-12).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and further in view of Bancroft US 2014/0116804 (hereinafter Bancroft).
Re. Cl. 3, as discussed above, O’Farrell is silent as to how the cover member and the core are joined and therefore does not disclose a joint comprising a permanent joint glue joint.  Bancroft discloses a roofing support system (Fig. 1) which includes a cover or resilient pad (52, Fig. 2) which is secured to a core member (28, Fig. 1) via a permanent glue joint (Paragraph 0045, Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the cover and core joined permanently by a glue joint as disclosed by Bancroft since Bancroft discloses that a glue joint is a suitable attachment means (Paragraph 0045, Lines 1-4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and in further view of Lord US 2012/0080264 in view of Bidville US 2007/0069088 (hereinafter Bidville).
Re. Cl. 5, O’Farrell does not disclose the cover layer is disposed on the core member by the selectively removable joint and the cover layer comprises one of a plurality of different cover layers each one comprising a different cover material that is respectively configured for disposition on one of a plurality of different roof decks, and wherein the different cover materials are each configured to provide a coefficient of sliding friction that is selected to substantially prevent or resist sliding movement down the respective roof deck. Lord discloses a roof support system (Fig. 1) which employs a cover layer (52, Fig. 7) which engages the roof to prevent slipping and provide a grip of the roof.  The cover layer of Lord can be various different cover materials and is attached to the system using a selectively removable adhesive joint (see Paragraph 0032, Lines 1-12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to use various different materials of cover layers selectively joined via an adhesive joint to the core as disclosed by Lord since Lord states that such a modification enables the user to replace worn or torn covers (Paragraph 0032, Lines 1-12).
The combination of O’Farrell in view of Lord does not explicitly disclose replacing certain cover layers with different cover layers of different materials pursuant to different roof decks.  Bidville discloses a support system (Fig. 3) that includes a cover layer (see 320, Fig. 3) disposed on a core member (105, Fig. 3) in a removable fashion (see Fig. 3, via 310 and 320) and the cover layer comprises a plurality of different cover layers comprising different cover layer materials that are respectively configured for use on different surfaces (Paragraph 0051, Lines 1-7 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell in view of Lord device to have interchangeable cover materials based on certain roof decks as disclosed by Bidville since Bidville states that such interchangeability enables cover layers to be replaced with ones that will perform better on the intended work surface (Paragraph 0051, Lines 1-7). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and in further view of Lord.
Re. Cl. 6, O’Farrell does not disclose the roof support has a length of 18 to 144 inches and the cover layer has a thickness of 0.25 to 2.5 inches.  Lord discloses a roof supporting system (Fig. 1) which has a working surface (4, Fig. 1) and a cover layer (52, Fig. 7).  Lord discloses that the length of the working surface is between 18 to 144 inches (Paragraph 0022, Lines 4-6) and the cover layer has a thickness of .25 to 2.5 inches (Paragraph 0040, Lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have the dimensions of Lord since Lord states that such a modification provides preferable dimensions which can vary depending on the material used for the platform and the particular application (Paragraph 0022, Lines 1-6) and enables the cover layer to compress fairly easily during use which ensures contact with the exposed surface of the roof without causing damage (Paragraph 0040, Lines 6-8). 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and in further view of Crookston US 2009/0249740 (hereinafter Crookston).
Re. Cls. 9-12, O’Farrell does not disclose the first working surface and/or the second working surface comprise a non-skid surface over all or a portion thereof (Cl. 9), the non-skid surface comprises a predetermined surface texture, a predetermined surface roughness, or a predetermined pattern (Cl. 10), the non-skid surface comprises a material added to the respective working surface or comprises an integrally formed feature of the core material of the respective surface, and wherein the non-skid surface of the first working surface and/or the second working surface may be the same or different over all or the portion thereof (Cl. 11) or the integrally formed feature of the core material comprises an embossed pattern (Cl. 12). Crookston discloses a roofing wedge (see Fig. 3) which has second and third side working surfaces (20 and 24, Fig. 3) that each comprise a non-skid surface (sheathing, Paragraph 0025, Lines 1-4 and 11-12).  Re. Cl. 10, Crookston discloses the non-skid surface comprises a predetermined surface texture, a predetermined surface roughness, or a predetermined pattern (see Fig. 3, the sheathing is shown as having a predetermined texture/pattern).  Re. Cl. 11, Crookston discloses the non-skid surface comprises a material added to the respective working surface (sheathing shown in Fig. 3 and discussed in Paragraph 0025, Lines 1-4) or comprises an integrally formed feature of the core material of the respective surface, and wherein the non-skid surface of the first working surface and/or the second working surface may be the same or different over all or the portion thereof (see Fig. 3, Paragraph 0025, Lines 1-4 and 11-12).  Re. Cl. 12, it is the Examiner’s position that this is an optional limitation (see claim 11 above, material added to the working surface or integrally formed feature) and therefore is not positively cited or required by the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working surfaces of O’Farrell to include sheathing of Crookston since Crookston states that such a modification would make objects less likely to slip off the support system (Paragraph 0025, Lines 11-12).  Further, the non-slip aspect of the sheathing would enable the user to rest other items (e.g. paint brushes, rollers, etc.) on the device or even step on it to move on the roof surface if so desired. 
Claims 14 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Blais as applied to claims 1 and 7-8 above, and in further view of Kieland in view of Lord.
Re. Cls. 14 and 13, O’Farrell does not disclose the core material comprises an engineering thermoset or thermoplastic polymer and the cover material comprises an open cell or closed cell polymer foam (Cl. 14) or the engineering thermoset or thermoplastic polymer comprises an expanded polymer and the polymer foam comprises a polyurethane foam (Cl. 13).  Kieland discloses a roofing support system (Fig. 1) which includes a wedge body (11, Fig. 1) that is made out of a core material comprising an engineering thermoset or thermoplastic polymer which comprises an expanded polymer (Paragraph 0028, Lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to be made of the material disclosed by Kieland since Kieland states that such a modification provides sufficient strength while minimizing the weight (Paragraph 0028, Lines 1-5).  
Re. Cls. 14 and 13, O’Farrell in view of Kieland does not disclose the cover material comprises an open cell or closed cell polymer foam (Cl. 14) or the polymer foam comprises a polyurethane foam (Cl. 13).  Lord discloses a roof support (Fig. 1) which includes a cover member (52, Fig. 7) which comprises an open cell or closed cell polymer foam in the form of a polyurethane foam (Paragraph 0032, Lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover material of O’Farrell to be the material disclosed by Lord since Lord states the material enables the cover layer to compress fairly easily during use which ensures contact with the exposed surface of the roof without causing damage (Paragraph 0040, Lines 6-8).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Andersen US 5263551 (hereinafter Andersen) in view of Blais.
Re. Cl. 15, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) having a wedge-shaped lateral cross- section (see Fig. 3) comprising a triangular shape (see Fig. 3), a first roof contact side (22, Fig. 3), a second side (see flat side in in Fig. 1 where 14 points to) having a second width and a longitudinally extending second length (see Fig. 1-3) and comprises a flat first working surface (see annotated figure 1), the first roof contact side and the second side tapering toward one another at a first predetermined acute angle (a) (see annotated figure 3), a third side (see Fig. 2, 18) having a third width and a longitudinally extending third length (see Fig. 1-3) that define a second flat working surface (see Fig. 2, 18 is flat in all areas other than opening 16), the first roof contact side and the third side tapering toward one another at a second predetermined acute angle (p) that is different than the first predetermined acute angle (a) (see annotated figure 3), a fourth side (see Fig. 3, top point of triangle), the core member comprising a core material (see Fig. 1); and a cover layer (20, Fig. 1) comprising a cover material (soft sponge material, Col. 2 Lines 9-11), the cover layer disposed on and covering the first roof contact side (see Fig. 1), the cover material being substantially more compressible than the core material (Col. 2, Lines 9-11, durable strong material vs. soft sponge), the core member and cover layer comprising a first roofing support configured for placement on a pitched roof with one of the first working surface or the second working surface facing upward and configured for a roofing worker to walk, stand, kneel, and sit on (see Fig. 1-3, the device is configured for placement on a pitched roof and due to the material make up of 14 (i.e. being strong durable material), it is configured to be stepped on, walked on, knelt on or sat on as desired).
O’Farrell does not disclose the triangular shape is a truncated triangular shape or the fourth side extends between an tapers downwardly from the second side to the third side thereby defining the truncated triangular shape or the longitudinally extending first and second lengths are greater than the second and third widths.  Andersen discloses a support system (10, Fig. 1a) which is intended to be used on various sloped surfaces (see Figs. 2-13) that comprises a wedge shaped lateral cross section (see Fig. 1a).  Re. 15, Andersen discloses a fourth side (66, Fig. 1a) that extends between an tapers downwardly from the second side (64, Fig. 1a) to the third side (28, Fig. 1b) thereby defining the truncated triangular shape (see Fig. 1a)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the O’Farrell device to be of a truncated triangular shape as disclosed by Andersen since Andersen states that such a modification would enable the device to be further utilized as a step stool (Col. 3, Lines 37-38).
O’Farrell in view of Anderson does not disclose the longitudinally extending first and second lengths are greater than the second and third widths.  Blais discloses a roofing support system (Fig. 1) which has its longitudinally extending width (longitudinal dimension of 12s) greater than its width (distance between 16 and 18, Fig. 1) so that the support system creates a more secure base by spanning at least two roof trusses (Abstract, Lines 1-4 for example). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to have its longitudinally extending length be greater than its width as disclosed by Blais since Blais states that such a modification enables the base to span two or more roof trusses thus providing a more secure mode of attachment to the roof (Paragraph 0019, Lines 1-3). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Smith US 2019/0218799, Bourbonnais US 2015/0021452, Davis 2012/0085590, Hall US 2006/0226310, Miller US 6170222 and Bond US 5887406 disclose other known roofing support systems which are presented for the Applicant's consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632